Case: 2:18-cv-00736-MHW-EPD Doc #: 149 Filed: 03/05/21 Page: 1 of 1 PAGEID #: 2691



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 Steve Snyder-Hill, ef a/.,

       Plaintiffs,                                 Case No. 2:18-cv-736

       V.                                          Judge Michael H. Watson

 The Ohio State University,                        Chief Magistrate Judge
                                                   Preston Deavers

       Defendant.

                                      ORDER

        Plaintiffs' motion for orai argument, EOF No. 134, is DENIED.

 Nonetheless, if the Court later determines that orai argument on the pending

 motions would be useful, it shaii be scheduied.

        IT IS SO ORDERED.




                                        IICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
